NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            JENNIFER R., Appellant,

                                         v.

                     DEPARTMENT OF CHILD SAFETY,
                           A.R., E.R., Appellees.

                              No. 1 CA-JV 17-0524
                                FILED 5-17-2018


            Appeal from the Superior Court in Maricopa County
                              No. JD 34358
                  The Honorable M. Scott McCoy, Judge

                                   AFFIRMED


                                    COUNSEL

David W. Bell Attorney at Law, Higley
By David W. Bell
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee, Department of Child Safety
                          JENNIFER R. v. DCS et al.
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge James P. Beene joined.


C A M P B E L L, Judge:

¶1           Jennifer R. (“Mother”) appeals the juvenile court’s denial of
her Rule 59 motion, arguing the court erred by finding her children would
be placed at a substantial risk of harm if returned to her care. For the
following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Mother has three children: A.A. (“Daughter”) and A.R. and
E.R. (together, “Sons”). The Department of Child Services (“DCS”) took all
three children into temporary physical custody in May 2017. DCS filed a
dependency petition alleging Mother was using illegal substances, had
physically abused at least Daughter, and had exposed the children to acts
of domestic violence. In August 2017, the juvenile court determined all
three children dependent. Mother filed a Rule 59 motion requesting the
return of Sons to her custody (although she did not request the return of
Daughter). The court denied her Rule 59 motion after an evidentiary
hearing in October 2017.

                               DISCUSSION

¶3             Because the primary consideration in dependency cases is the
best interests of the children, juvenile courts have substantial discretion in
placing dependent children. Antonio P. v. Ariz. Dep’t of Econ. Sec., 218 Ariz.
402, 404, ¶ 8 (App. 2008). We review the juvenile court’s exercise of that
discretion in placing dependent children for an abuse thereof. Id. We will
not reweigh evidence on appeal, but rather defer to the juvenile court’s
determinations of credibility and resolutions of conflicting evidence. Jesus
M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 282, ¶ 12 (App. 2002). We will
affirm the juvenile court’s order if its findings are supported by reasonable
evidence. Id.

¶4             Arizona Revised Statutes (“A.R.S”) section 8-861 provides, in
relevant part:



                                      2
                        JENNIFER R. v. DCS et al.
                          Decision of the Court

      After the temporary custody hearing, on request of a parent
      or guardian the court shall order that the child be returned to
      the child’s parent or guardian if the court finds by a
      preponderance of the evidence that the return of the child
      would not create a substantial risk of harm to the child’s
      physical, mental or emotional health or safety.

See also Ariz. R.P. Juv. Ct. 59(A). Mother contends the record does not
support the trial court’s finding that returning the children to Mother
would create a substantial risk of harm to their physical, mental, or
emotional health. We disagree.

¶5             At the evidentiary hearing, the court received evidence that
Mother had physically abused both Daughter and one of her Sons.
Daughter reported that, in May 2017, Mother had come into her room at
3:00 a.m. looking for a phone, and Mother had become angry and punched,
kicked, and choked Daughter. Daughter had bruises on her face and
reported soreness. Daughter, now a teenager, reported that such physical
abuse as well as verbal and emotional abuse has been occurring since she
was two years old. One of the Sons also told family members he is unhappy
at home and is not allowed to discuss what happens at home. DCS reported
that Mother has a history of substance abuse, and that the children have
repeatedly witnessed acts of domestic violence between Mother and one of
the Son’s fathers. Mother was also incarcerated for two years after pleading
guilty to a charge of aggravated assault in 2011, due to an incident in which
Mother fired a rifle but missed her intended target while one of her Sons
was in a neighboring apartment. The DCS case manager testified that, due
to Mother’s history of abuse and violence, DCS recommended the
completion of parent aide, individual counseling, and psychological
evaluation services in their entirety prior to reunification.

¶6            As Mother points out, the court heard testimony from a
parent aide who was supervising twice-weekly, in-home visits between
Mother and her Sons for the previous three months. The parent aide
testified that Mother interacted well with the children and he had no
concerns regarding either her parenting ability or having unsupervised
contact, although Mother had not yet had any unsupervised visits. The
parent aide also testified that he had encountered challenges with Mother
in working on her behavioral objectives—specifically, that Mother became
defensive when talking about domestic violence, that she was unwilling to
acknowledge allegations of domestic violence, and that she was reluctant
to engage on the topic—but that he did not believe domestic violence was
an ongoing concern for Mother. Mother also points to the testimony of the


                                     3
                         JENNIFER R. v. DCS et al.
                           Decision of the Court

family therapist with whom she had been undergoing both individual
counseling and therapeutic visits with her Sons. The therapist testified that
the primary focus with Mother was anger management, and that he did not
believe Mother was currently a danger to herself or her children. The
therapist also testified Mother had only admitted to one instance of
domestic violence against Daughter and claimed Daughter had been the
first aggressor.

¶7            The court, however, pointed out limitations in the testimony
of the parent aide and the therapist: the parent aide “ha[dn’t] really
addressed domestic violence in any meaningful way” and had noted
Mother’s “impulsivity issues,” while the therapist’s knowledge base
appeared to be “awfully limited” and he “didn’t have any sense of the
depth or the seriousness of the allegations here. His understanding was
based on one self-report of one incident.” Further, the court did not find
credible Mother’s claim that her incarceration for aggravated assault was
due to an incident of self-defense. The court found Mother had “impulse
control issues and anger issues” that had not yet been addressed, and found
that Mother appeared to be “in denial about these issues.” The court also
noted the therapist’s testimony that Mother would “need to admit certain
issues before [she] can really address them in therapy.”

¶8            The court recognized Mother had made progress and had a
path forward for continued progress, but the children’s “best interests are
paramount” and the court “should not treat child custody as a penalty or
reward for [a parent’s] conduct.” Don L. v. Ariz. Dep’t of Econ. Sec., 193 Ariz.
556, 559, ¶ 7 (App. 1998). We defer to the juvenile court’s credibility
determinations and resolutions of conflicting evidence, and the record
contains reasonable evidence supporting the court’s order. Therefore, we
affirm the juvenile court’s denial of Mother’s Rule 59 motion.

                               CONCLUSION

¶9            For the foregoing reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA



                                         4